[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15630         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 15, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 8:09-cv-01947-TGW

ERIN WELLS,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff-Appellant,

                                               versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                        Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 15, 2011)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.


PER CURIAM:
      Erin Wells appeals the district court’s affirmance of the Commissioner of

Social Security’s (“Commissioner”) denial of child’s insurance benefits based on

Wells’s father’s Social Security retirement benefits, pursuant to 42 U.S.C. § 405(g).

On appeal, Wells argues that her application was timely because the Social Security

Administration (“SSA”) did not properly close out her protective filing date

established by her father’s 1998 application for retirement benefits, as required by the

SSA’s Program Operations Manual System (“POMS”). After thorough review, we

affirm.

      “In Social Security appeals, we must determine whether the Commissioner’s

decision is supported by substantial evidence and based on proper legal standards.”

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotations

omitted). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate to support a conclusion.” Id.

(quotation omitted). Under the Social Security Act, a child of an individual entitled

to old-age benefits may be eligible to receive child’s insurance benefits. 42 U.S.C.

§ 402(d). To obtain child’s insurance benefits, the claimant must file an application

while she is unmarrried and either: (1) under 18 years of age or a full-time elementary

or secondary school student under 19 years of age, or (2) suffers from a disability.

42 U.S.C. § 402(d)(1)(A) & (B).

                                           2
       The SSA has promulgated the POMS as “publicly available operating

instructions for processing Social Security claims.” Wash. State Dep’t of Soc. &

Health Servs. v. Guardianship Estate of Keffeler, 537 U.S. 371, 385 (2003). The

Supreme Court has noted that “these administrative interpretations are not products

of formal rulemaking.” Id. at 385. In the context of reviewing the Commissioner’s

calculation of disability benefits under the Social Security Act’s windfall elimination

provision, we have stated that, although the SSA’s POMS can be persuasive, it does

not have the force of law. Stroup v. Barnhart, 327 F.3d 1258, 1262 (11th Cir. 2003).

       In this case, the Administrative Law Judge’s (“ALJ”) decision was based on

proper legal standards because he correctly concluded that the POMS does not have

the force of law, and, therefore, the Commissioner’s alleged failure to adhere to the

POMS does not entitle Wells to child’s insurance benefits. See Keffeler, 537 U.S. at

385 (stating that the POMS’s interpretations “are not products of formal

rulemaking”); Stroup, 327 F.3d at 1262 (concluding that the POMS does not have the

force of law). Furthermore, Wells’s reliance on Hall v. Schweiker, 660 F.2d 116 (5th

Cir. 1981),1 is misplaced, because, unlike the ruling at issue in Hall, the POMS does

not constitute formal rules that bind the SSA. See Keffeler, 537 U.S. at 385; Hall,


       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to close
of business on September 30, 1981.

                                                3
660 F.2d at 119 n.4 (addressing Social Security Ruling 79-19 and noting that Social

Security Rulings “are binding on all components of the Administration”) (quotations

omitted). Moreover, the POMS at issue in this case does not relate to Wells’s

procedural rights at a hearing before the ALJ. Thus, the Commissioner did not

violate any rule, and the results of the hearing before the ALJ may stand. See Hall,

660 F.2d at 119. In addition, because the POMS does not have the force of law and

a violation of the SSA’s internal guidelines does not entitle Wells to the relief she

seeks, we need not address whether the Commissioner adhered to the POMS.

      Finally, substantial evidence supported the Commissioner’s denial of child’s

insurance benefits because the record demonstrated that Wells was not statutorily

eligible for those benefits. When she filed her application in 2003, Wells was over 18

years of age, was not a full-time elementary or secondary school student, and was not

disabled. Accordingly, substantial evidence supported the Commissioner’s denial of

child’s insurance benefits.

      AFFIRMED.




                                          4